DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-6 are objected to because of the following informalities:    
In claim 1, there is lack of antecedent basis in the claim for “both end portions” of the at least one pair of metal bodies, as recited in line 9.
In claim 6, there is lack of antecedent basis in the claim for “both side surfaces” of the second connecting member, as recited in line 6.
Claims 2-5 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,092,938 to Kanda et al [hereinafter Kanda].
Referring to claim 1, Kanda discloses a temperature measuring instrument for a high temperature and pressure furnace (figures 2, 8(a), 9, 13, 14(a)), comprising:
at least one pair of metal bodies (2, 3) each of which is wire-shaped or bar-shaped and has a different material from each other (column 6, lines 60-64; column 7, lines 20-29);
an insulating tube (11) having a plurality of insertion holes (13, 13’) having an inner diameter larger than an outer diameter of each of the at least one pair of metal bodies (2, 3) and permitting insertion of the metal bodies (figure 9; column 8, lines 40-52); and
at least one connecting member (4) fixed to respective distal end portions each of which is one end portion of both end portions in a longitudinal direction of the at least one pair of metal bodies (2, 3) to connect the distal end portions to one another (figure 2; column 6, lines 61-68);
wherein at an end portion on a distal end side near the distal end portion of both end portions in an axial direction of the insulating tube (11), a distal end engaging portion including at least one of a concave portion and a convex portion is provided (figure 9) that locks the insulating tubes together (which restricts relative displacement in a circumferential direction of the insulating tube (11) with respect to the metal bodies (2, 3) to which the connecting member (4) is fixed).
Kanda does not explicitly disclose the distal end engaging portion being engaged with the connecting member, and thereby, the insulating tube being locked to the connecting member at the distal end engaging portion.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanda by having the distal end engaging portion be engaged with the connecting member, and thereby, the insulating tube being locked to the connecting member at the distal end engaging portion since Kanda discloses that it is desirable to lock the insulating tubes together to support the metal bodies in the temperature measuring instrument, and locking the insulating tube to the connecting member at the distal end engaging portion will further support the metal bodies in the temperature measuring instrument.

Referring to claim 2, Kanda discloses an instrument having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Kanda further discloses that the connecting member includes a connecting plate (4) fixed to the respective distal end portions of the pair of metal bodies (2, 3), and a spacer (16) that is interposed between the connecting plate (4) and the insulating tube (11) and through which the pair of metal bodies (2, 3) are inserted (figures 3, 4, 8(a)), but does not disclose the insulating tube being locked to the spacer at the distal end engaging portion.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanda by having the insulating tube be locked to the spacer at the distal end engaging portion since Kanda discloses that it is desirable to lock the insulating tubes together to support the metal bodies in the temperature measuring instrument, and locking the insulating tube to the spacer at the distal end engaging portion will further support the metal bodies in the temperature measuring instrument.

Referring to claim 3, Kanda discloses an instrument having all of the limitations of claim 3, as stated above with respect to claim 2, and further discloses that the spacer (16) is of a material different from the insulating tube (11) in order to provide a measurement accuracy (column 9, lines 8-17), but does not explicitly disclose the spacer having the same material as the material of the connecting plate.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanda by making the spacer have the same material as the material of the connecting plate in order to provide a material having a desired measurement accuracy, as suggested by Kanda, and since the particular type of material used to make the spacer is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Referring to claim 4, Kanda discloses an instrument having all of the limitations of claim 4, as stated above with respect to claim 1, and further discloses that the insulating tube (11) is composed of a plurality of insulating tube pieces in an axial direction (figures 8(a), 13); at the end portions in the axial direction of the insulating tube pieces axially adjacent to each other among the plurality of insulating tube pieces, a first engaging portion including at least one of a concave portion recessed in the axial direction and a convex portion protruding in the axial direction, and a second engaging portion engageable with the first engaging portion are respectively provided (figures 8(a), 9, 13); and the insulating tube pieces adjacent to each other are locked to each other at the first and the second engaging portions so as to restrict relative displacement in the circumferential direction of the insulating tube pieces adjacent to each other (figures 8(a), 9, 13), but does not disclose the plurality of insulating tube pieces being mutually laminated.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanda by making the plurality of insulating tube pieces be mutually laminated since Kanda discloses that it is desirable to lock the insulating tubes together to support the metal bodies in the temperature measuring instrument, and making the insulating tube pieces mutually laminated will further support the metal bodies in the temperature measuring instrument.

Referring to claim 5, Kanda discloses an instrument having all of the limitations of claim 5, as stated above with respect to claim 1, and further discloses that the at least one pair of metal bodies includes a first pair of metal bodies (2, 3) and a second pair of metal bodies (in 14, 15) (figure 10(a); column 8, lines 58-65; column 9, lines 2-7); and that the first pair of metal bodies and the second pair of metal bodies are arranged in parallel to each other in an interior of the insulating tube (11) (figure 10 (a); column 8, lines 58-65; column 9, lines 2-7).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature measuring instrument for a high temperature and pressure furnace, wherein the at least one connecting member includes a second connecting member connecting distal end portions of the second pair of metal bodies to each other; the second pair of metal bodies are shorter than the first pair of metal bodies; and grooves permitting passage in the axial direction of the first pair of metal bodies are formed in the both side surfaces (claim 6).

Conclusion
The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure for disclosing a temperature measurement instrument using a thermocouple to measure a temperature in a furnace, but does not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
11/15/21